Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed July 14, 2022. Applicant’s reply to the restriction/election requirement of July 12, 2022 has been entered. Claims 1-64 have been canceled. Claims 65-84 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No.12/784,950, filed May 21, 2010, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 61/182,383, filed May 29, 2009 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 65-77, is acknowledged. Applicant’s elections of i) “thermally conducting plug” as the species of means of heat transfer, ii) “treatment with a chemical crosslinking agent” as the species of means of crosslinking, and iii) “formaldehyde” as the species of chemical crosslinking agent are all also acknowledged. The Examiner has determined that claims 65-77 read on the elected subject matter. 
Accordingly, claims 78-84 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on July 14, 2022. Claims 65-77 are currently under examination.
Claim Objections
Claims 65, 67-69, and 77 are objected to because of the following:  
1. In claim 65, the expression “freezing of the liquid slurry along the length of the liquid slurry” in the context of the claim appears to have an extraneous “of”. Applicant is thus advised to amend the expression to read “freezing the liquid slurry along the length of the liquid slurry”.
2. In claims 65, 67-69, and 77, the expression “parallel axially aligned pores” is in improper English grammatical form. Applicant is advised to amend the expression to “parallel, axially-aligned pores”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 70-72, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 stipulates in a wherein clause that the collagen conduit is held in a “substantially vertical position”, which renders the claim indefinite for the following:
1. One of ordinary skill in the art cannot definitively ascertain the metes and bound of “substantially vertical”, and whether “substantially vertical” necessarily includes or necessarily excludes purely “vertical”, and to what degree of not being vertical still constitutes being “substantially vertical”. 
2. One of ordinary skill in the art cannot definitively ascertain what “vertical” is relative to, i.e. vertical with respect to the surface of the Earth, vertical with respect to position of the heat sink, or what. 
Claim 70 stipulates that the heat transfer from the liquid slurry to the cooling medium is necessarily “rapid”, which renders the claim indefinite. The term “rapid” is arbitrary, relative and subjective, the claim does not define “rapid” or even disclose what “rapid” is relative to (e.g. the speed of sound), and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 72 stipulates in a wherein clause that the collagen conduit is “substantially cylindrical”. One of ordinary skill in the art cannot definitively ascertain the metes and bound of “substantially cylindrical”, and whether “substantially cylindrical” necessarily includes or necessarily excludes purely “cylindrical”, and to what degree of not being cylindrical still constitutes being “substantially cylindrical”. 
Claim 76, which depends from claim 65, stipulates in a wherein clause that “the chemical crosslinking agent” is selected from those enumerated. However, claim 65 says nothing at all about any “chemical crosslinking agent”. Thus, there is insufficient antecedent basis for “the chemical crosslinking agent” in the claim. 
Claim 71 is indefinite for depending from an indefinite claim. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,179,157, in view of Paul at al. (The Scientific World Journal. 2003; 3: 138-155). 
Applicant’s elected subject matter is directed to a method for making a nerve regeneration conduit comprising introducing into a resorbable collagen conduit, in which a “heat sink” has been placed at one end, a liquid slurry comprising collagen, chondroitin sulfate, and water; insulating the collagen conduit with a thermal insulating material; freezing the liquid slurry along its axis from the end of the collagen conduit proximal to the heat sink to the distal end to thus form a frozen slurry having parallel, axially aligned ice crystals; lyophilizing the frozen slurry to remove the ice crystals and form a matrix having parallel, axially aligned pores; and crosslinking the collagen conduit containing the matrix; wherein collagen conduit and the matrix are cylindrical, the collagen conduit has a length of 1-15 cm and an inner diameter of 1-15 mm, the pores have a diameter of 100-200 µm, freezing entails rapid heat transfer from the liquid slurry to a solid or liquid cooling medium through a thermal conducting “plug” or “pole”; and crosslinking is via formaldehyde to an extent that it is completely resorbed in a mammal within about 1-3 months.
Claims 1-20 of U.S. Patent No. 11,179,157 disclose a method of making a nerve guide conduit comprising providing an outer collagen tube, filling the collagen tube with a slurry comprising collagen, chondroitin sulfate, fibronectin, laminin-1, laminin-2 in a weight ratio of 1:1:1:1; freezing the slurry along the axial direction from the end of the collagen conduit proximal to the heat sink to the distal end, while insulating the collagen tube so the slurry has no detectable radial thermal gradient, to form a frozen slurry having parallel, axially aligned ice crystals; freeze drying the frozen slurry to remove the ice crystals and form a matrix having parallel, axially aligned pores; wherein collagen conduit and the matrix are cylindrical, the collagen conduit has a length of 1-15 cm and an inner diameter of 1.5-5 mm, the pores have a diameter of 100-200 µm, freezing entails rapid heat transfer from the liquid slurry to a solid or liquid cooling medium through a thermal conducting screw, “plug” or “pole”. 
Paul et al. disclose that collagen-based products intended for use in medicine as e.g. scaffolds to promote guided tissue regeneration require artificial cross-linking to control and optimize the residence time in the body, the mechanical and thermal properties, and the immunogeneity and biocompatibility of the device, and that such cross-linking can be achieved by e.g. a chemical crosslinking agent such as e.g. formaldehyde (see absrtract, pages 139-151).
Claims 1-20 of U.S. Patent No. 11,179,157 do not explicitly disclose that the product is cross-linked with a chemical crosslinking agent, e.g. formaldehyde.
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would be motivated to crosslink the product by e.g. treatment with a chemical crosslinking agent such as e.g. formaldehyde, with the reasonable expectation that the resulting nerve regeneration conduit will successfully exhibit optimal residence time in the body (e.g. 1-3 months), mechanical and thermal properties, and biocompatibility.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 65-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma et al. (U.S. Patent No. 6,899,873), in view of Spector et al. (U.S. Patent Application Pub. No. 2002/0018799), Rolls et al. (PLOS Medicine. 2008; 5(8): 1262-1277), and Paul at al. (The Scientific World Journal. 2003; 3: 138-155).
Applicant Claims
Applicant’s elected subject matter is directed to a method for making a nerve regeneration conduit comprising introducing into a resorbable collagen conduit, in which a “heat sink” has been placed at one end, a liquid slurry comprising collagen, chondroitin sulfate, and water; insulating the collagen conduit with a thermal insulating material; freezing the liquid slurry along its axis from the end of the collagen conduit proximal to the heat sink to the distal end to thus form a frozen slurry having parallel, axially aligned ice crystals; lyophilizing the frozen slurry to remove the ice crystals and form a matrix having parallel, axially aligned pores; and crosslinking the collagen conduit containing the matrix; wherein collagen conduit and the matrix are cylindrical, the collagen conduit has a length of 1-15 cm and an inner diameter of 1-15 mm, the pores have a diameter of 100-200 µm, freezing entails rapid heat transfer from the liquid slurry to a solid or liquid cooling medium through a thermal conducting “plug” or “pole”; and crosslinking is via formaldehyde to an extent that it is completely resorbed in a mammal within about 1-3 months.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Ma et al. disclose a method for making a nerve regeneration conduit matrix having substantially parallel axially aligned pores comprising preparing a mixture of a matrix material and a liquid, wherein the matrix material can include e.g. collagen and other natural biopolymers, and the liquid can be e.g. water, thus forming a slurry; insulating the conduit with a layer of thermal insulating material so as to have no radial thermal gradient; freezing the mixture along an uniaxial direction by contacting a proximal end of the slurry to a heat sink such as e.g. liquid nitrogen; and freeze drying the frozen slurry to thus form a matrix having pores with average diameter of 3-300 μm (abstract; Col. 1, lns. 10-15; Col. 2, lns. 13-19; Col. 3, lns. 44-46, 60-67; Col. 4, lns. 1, 33-40, 45, 57-58, 67; Col. 5, lns. 1-4, 16, 20-23, 29, 34-39, 49-52; Col. 6, lns. 10-24Col. 7, ln. 67; Col. 8, lns. 1-3; Col. 10, lns. 42-44; Col. 12, ln. 50).
Spector et al. disclose a method for making a nerve regeneration conduit comprising introducing a liquid slurry comprising collagen and water into a resorbable collagen tube with a length of 10-100 mm (i.e. 1-10 cm) and an inner diameter of 0.5-5 mm, freezing the liquid slurry, and freeze drying the frozen slurry; wherein the collagen fibers have a substantially longitudinal orientation with respect to the axis of the tube, and wherein the nerve regeneration conduit can further comprise e.g. nerve growth factors (abstract; paragraphs 0013, 0022, 0023, 0025, 0027, 0031, 0034-0036).
Rolls et al. disclose that chondroitin sulfate is abundantly synthesized in response to central nervous system injury, and plays a pivitol role in the repair of injured spinal cord and the recovery of motor function during the acute phase after injury (see e.g. abstract). 
Paul et al. disclose that collagen-based products intended for use in medicine as e.g. scaffolds to promote guided tissue regeneration require artificial cross-linking to control and optimize the residence time in the body, the mechanical and thermal properties, and the immunogeneity and biocompatibility of the device, and that such cross-linking can be achieved by e.g. a chemical crosslinking agent such as e.g. formaldehyde (see absrtract, pages 139-151).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.012)
Ma et al. do not explicitly disclose that the mixture (i.e. slurry) further contains chondroitin sulfate and is introduced into a resorbable collagen tube with a length of 1-15 cm and an inner diameter of 1-15 mm; and that the product is cross-linked with a chemical crosslinking agent, e.g. formaldehyde. These deficiencies are cured by the teachings of Spector et al., Rolls et al., and Paul et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Ma et al., Spector et al., Rolls et al., and Paul et al., outlined supra, to devise Applicant's presently claimed method.
Ma et al. disclose a method for making a nerve regeneration conduit matrix having substantially parallel axially aligned pores comprising preparing a mixture of a matrix material and a liquid, wherein the matrix material can include e.g. collagen and other natural biopolymers, and the liquid can be e.g. water, thus forming a slurry; insulating the conduit with a layer of thermal insulating material so as to have no radial thermal gradient; freezing the mixture along an uniaxial direction by contacting a proximal end of the slurry to a heat sink such as e.g. liquid nitrogen; and freeze drying the frozen slurry to thus form a tubular matrix having pores with average diameter of 3-300 μm. 
Since Ma et al. disclose that the liquid can be water (Col. 5, line 16), and, as one of ordinary skill in the art would readily know, “ice” crystals form when water freezes, and since one of ordinary skill in the art would be motivated to freeze the mixture along an axial direction with no radial thermal gradient; one of ordinary skill in the art would reasonably expect that freezing the slurry containing water along an axial direction would successfully result in the formation of ice crystals along the same axial direction.
Since Ma et al. disclose freezing the mixture along an uniaxial direction by contacting a proximal end of the slurry to a heat sink such as e.g. liquid nitrogen, it would thus be obvious to anyone of ordinary skill in the art, and indeed to most ordinary middle school age kids taking shop class, that for the uniaxial freezing of the slurry to take place, the proximal end of the slurry and the cooling medium (e.g. liquid nitrogen) should thus be in contact via a thermal conductor, and that heat transfer proceeds from the liquid slurry to the cooling medium via the thermal conductor. 
Moreover, since Spector et al. disclose that incorporating nerve regeneration material within a collagen tube with a length of 10-100 mm (i.e. 1-10 cm) and an inner diameter of 0.5-5 mm provides the advantages of preventing ingrowth of connective tissue, avoiding scar formation, allowing unimpaired healing and facilitating nerve growth and regeneration (see abstract; paragraphs 0013, 0022); since Rolls et al. disclose that chondroitin sulfate is abundantly synthesized in response to central nervous system injury, and plays a pivitol role in the repair of injured spinal cord and the recovery of motor function during the acute phase after injury; and since Paul et al. disclose that collagen-based products intended for use in medicine as e.g. scaffolds to promote guided tissue regeneration require artificial cross-linking to control and optimize the residence time in the body, the mechanical and thermal properties, and the immunogeneity and biocompatibility of the device, and that such cross-linking can be achieved by e.g. a chemical crosslinking agent such as e.g. formaldehyde; one of ordinary skill in the art would thus be motivated to incorporate chondroitin sulfate in Ma et al's porous nerve regeneration matrix, and to incorporate the matrix as filler material into a collagen tube with a length of 10-100 mm (i.e. 1-10 cm) and an inner diameter of 0.5-5 mm, and to crosslink the product by e.g. treatment with a chemical crosslinking agent such as e.g. formaldehyde, with the reasonable expectation that the resulting nerve regeneration conduit will successfully exhibit optimal residence time in the body (e.g. 1-3 months), mechanical and thermal properties, and biocompatibility, and will successfully promote the growth and regeneration of healthy nerve without the formation of scar tissue or other extraneous connective tissue.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617